                                                                           ib'-?,['-:8''tr
               IN THE LTNITED STATES DISTRICT COURT OCT 2 3 2O2O
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA.s. orsrnrcr couRr
                        ASHEVILLE DIVISION            W. DISTRICT OF N.C.


                          DOCKET NO. I :20-CR-00038

UNITED STATES OF AMERICA
                                                 CONSENT ORDER AND
V.                                             JUDGMENT OF FORFBITURE

SHAMAURI LEVON SHIVERS


      WFIEREAS, the defendant, SHAMAUzu LEVON SHIVERS, has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. 1 I to one or more criminal offenses under
which forfeiture may be ordered;

       WF{EREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute properU as defured by 2l U.S.C. $
853(p) and Fed. R. Crim. P .32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 981(a)(1) and 28 U.S.C. 5 2461(c), provided, however,that such
forfeiture is subject to any and all third parfy claims and interests, pending fural
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P .32.2(b)( 1) & (c)(2), the Court frnds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:20-cr-00038-MR-WCM Document 24 Filed 10/23/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a ffiing of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the foflowing
propett,'is forfeitedto the United States:

           o   Taurus .357 caliber revolver, serial number K8437555; and
           .   Six (6) rounds of .357 caliberammunition.

       The United States Marshal and/or other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

       As to any firearms and/or ammunition listed above andlor in the charging
instrument, defendant consents to disposal by federal state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.



                                           2




     Case 1:20-cr-00038-MR-WCM Document 24 Filed 10/23/20 Page 2 of 3
      Pursuant to Fed. R. Crim. P.32.2b)G), uponentry ofthis Order of Forfeiture,
the United States Attomey's Office is authorized to conduct any discovery needed
to identi$, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

        Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
party files a timely petition, this order shall become the fural order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), andthe United States shall
have clear title to the property and shall dispose of the properry according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be   fnal   as to defendant upon filing.


SOAGREED:



    ATHAND. LETZRING
   istant United States Attomey

a-:    '-/----e<Z--
SHAMAURI LEV




         :JONES
Attomev for Defendant
                                                 Sisred:   ?e*.r. *roro

                                                 w.                  TCALF
                                                 United States          Judge
                                                                 of North Carolina




      Case 1:20-cr-00038-MR-WCM Document 24 Filed 10/23/20 Page 3 of 3
